Proceeding by certain candidates for promotion to the position of police sergeant of the County of Nassau against the New York State Civil Service Commission, the Nassau County Civil Service Commission and the Police Commissioner of the County of Nassau, pursuant to article 78 of the Civil Practice Act, for an order directing the regrading of the written examination papers of the petitioners and for other relief. The State Civil Service Commission cross-moved to dismiss the petition on the ground that service of the order to show cause was not made in the manner directed by section 1289 of the Civil Practice Act. The appeal is from an order directing the Nassau County Civil Service Commission to remark, regrade, and rerate said papers and denying the cross motion. Order unanimously affirmed, without costs. The order appealed from directs no action by appellants and is directed, insofar as review is sought, solely to the Nassau County Civil Service Commission, which has acquiesced therein by failure to appeal. Appellants have not established any violation of the letter or spirit of the Civil Service Law or the State Constitution which requires reversal of the order. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.